Citation Nr: 0119630	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-16 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This appeal comes to the Board of Veterans Appeals (Board) 
from a May 2000 RO rating decision that denied service 
connection for asbestosis.


FINDINGS OF FACT

Asbestos exposure during service is not shown, and any 
current asbestosis developed many years after service and is 
due to post-service asbestos exposure.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The veteran served on active duty in the Navy from January 
1955 to December 1957.  He performed duties of a seaman, and 
his last ship assignment was aboard an oiler.  His service 
medical and personnel records do not show any asbestos 
exposure or lung disease.  His December 1957 service 
separation examination noted the lungs were normal on 
clinical evaluation, and a chest X-ray was negative.

Post-active duty medical records until the late 1990s, 
including routine general medical examinations which included 
the chest, are negative for lung disease.

In June 1998, a private physician, Dr. Ray A. Harron, 
examined the veteran.  Dr. Harron noted that the veteran had 
a history of being exposed to asbestos from 1968 to the 
present time at Republic Steel/Gulf State in his occupation 
as a millwright.  It was also noted that he smoked cigars and 
had been advised to quit.  A pulmonary function test was 
performed.  A chest X-ray was done and interpreted by Dr. 
Harron as being consistent with asbestosis.  Dr. Harron 
concluded as follows:

On the basis of the work history and my B-
reading of the chest x-ray, I can make the 
diagnosis of asbestosis, within a reasonable 
degree of medical certainty.

The diagnosis "Pulmonary asbestosis" means 
that this individual is suffering from an 
abnormality of the parenchymal lung tissue as a 
result of exposure to asbestos products.  Because 
of the increased incidence of bronchogenic 
carcinoma and mesothelioma and other malignancies 
in asbestos exposed persons careful follow up of 
this person is suggested.

In an undated letter, a private physician, Dr. Leo J. 
Castiglioni, reviewed certain medical records of the veteran 
at the request of Dr. Harron.  Dr. Castiglioni wrote, "On 
the basis of the stated occupational history and the B-
reading of the chest x-ray I think, within a reasonable 
degree of medical certainty, this individual has 
asbestosis."

In 1999 the veteran filed a claim for service connection for 
asbestosis.  In written statements and in testimony at an 
October 2000 RO hearing, the veteran related that he was 
first diagnosed with asbestosis in 1998, and he argued that 
such was due to being exposed to asbestos while serving 
aboard ships as a seaman in the Navy.  He stated that he 
worked in various areas of the ships, both on the inside and 
on the outside, and at times was in the engine room and 
boiler room.  He said his duties included operating fittings 
and running hoses when refueling ships at sea, being a 
helmsman, and painting and maintaining his ship.  The veteran 
said that after service he worked as a millwright for a steel 
company for 32 years, before retiring due to orthopedic 
problems, and he acknowledged that he was exposed to asbestos 
during such employment.  Some of the records suggest that the 
veteran was a plaintiff in a lawsuit in which he was awarded 
benefits for asbestosis.  See, e.g., veteran's May 1999 
Income-Net Worth and Employment Statement (listing benefits 
being received for asbestosis) and his July 1999 Statement in 
Support of Claim (referring to an attorney who apparently was 
involved in the litigation).

On a VA lung examination in September 2000, the veteran 
reported that he was exposed to asbestos in the Navy, as well 
as after service in his job as a millwright for a steel 
company.  He reported he had smoked cigars but had stopped.  
On physical examination, the chest was hyperresonant and 
without rales.  The diagnosis was "diagnosed asbestosis."  

The veteran underwent a CT scan in October 2000 in connection 
with the VA examination.  His mediastinum was normal without 
enlarged hilar or mediastinal nodes, and the visualized 
noncontrast views of the upper abdomen were unremarkable.  No 
focal pleural thickening or calcification was identified.  
High resolution images of the lung showed mild dependent 
increase in marking, but the anterior lung was completely 
normal.  No interstitial abnormality was identified.  The 
opinion of the VA examiner was a normal high resolution chest 
CT scan without evidence of interstitial abnormality or 
pleural thickening to suggest asbestos exposure.

In January 2001, a representative of the Navy responded to an 
RO request for information.  In that reply, the 
representative stated as follows:

We have no way of determining to what extent [the 
veteran] was exposed to asbestos during his Naval 
service.  We know General Specifications for Ships 
during this period, required heated surfaces to be 
covered with an insulating material and it is 
highly probable that asbestos products were used 
to achieve this end.  Items that required 
insulation included piping, flanges, valves, 
fittings, machinery, boilers, evaporators, and 
heaters.  [The veteran's] occupation was as a 
Seaman (SN).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not exposed 
cannot be made.

VA outpatient records from 2000 and 2001 note the veteran was 
treated for a variety of ailments, including chronic 
obstructive pulmonary disease (it was noted he smoked cigars 
for 30 years) and a history of asbestosis (it was noted a CT 
scan was normal).

II. Analysis

The file shows that through discussions in the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence needed to substantiate his claim for service 
connection for asbestosis.  Medical and other records have 
been obtained, and the veteran has not identified additional 
records to support his claim; he has been provided with a VA 
examination; and he has had a personal hearing on appeal.  
The Board is satisfied that all relevant evidence has been 
properly developed and no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000). 

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, Paragraph 7.21.  The manual notes that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999); VAOPGCPREC 4-2000.  The Board also notes that the RO 
has complied with the development procedures set forth in 
these manual guidelines.

The veteran served on active duty in the Navy from 1955 to 
1957, including service as a seaman aboard ship.  His service 
medical and personnel records do not show asbestos exposure, 
and the 2001 statement from the service department notes the 
probability of exposure was minimal.  The weight of the 
credible evidence demonstrates no asbestos exposure during 
service.  On the other hand, as noted by the veteran and his 
doctors, he has many years of asbestos exposure after service 
while working as a millwright for a steel company.  

The first medical evidence of asbestosis is from 1998, 
decades after service.  Although private doctors have 
diagnosed asbestosis, the diagnosis is questionable given the 
negative VA CT scan in 2000.  Even assuming, however, that 
there is current asbestosis, the facts and circumstances make 
it far more likely that the disease is due to many years of 
post-service asbestos exposure as a millwright, rather than 
alleged but unproven asbestos exposure in service.  It 
appears the veteran's own private physicians attribute his 
condition to post-service asbestos exposure.  The weight of 
the credible evidence establishes that any current asbestosis 
developed many years after service and is due to post-service 
asbestos exposure.

The Board concludes that asbestosis was neither incurred in 
nor aggravated by service, and service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for asbestosis is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

